UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-1863



In Re:   RICHARD L. BAST,

                                                              Debtor.
_________________________


RICHARD L. BAST,

                                                 Debtor - Appellant,

           versus


ROGER A. COX; COHEN, GETTINGS, DUNHAM & DAVIS,
PC; COHEN, DUNN & CURCIO, PC; CLAUDE DAVID
CONVISSER; VICTOR MICHAEL GLASBERG; JORDAN,
COYNE & SAVITS; CHARLES WARREN KRAMER; JODY L.
NEWMAN; BARBARA O. REEVES; DAVID B. SMITH;
VORYS, SATER, SEYMOUR & PEASE,

                                             Defendants - Appellees,

           and


UNITED STATES TRUSTEE,

                                                  Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-3988-PJM, BK-96-10118-DK, AP-97-1023-DK)


Submitted:   March 30, 1999                 Decided:   April 23, 1999
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Bast, Appellant Pro Se. Frank Willard Dunham, Jr., Joel
L. Dahnke, COHEN, GETTINGS & DUNHAM, Arlington, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Richard L. Bast appeals the district court’s orders dismissing

his bankruptcy appeal as untimely and denying his motion for recon-

sideration of the same.   We affirm.

     To the extent that Bast seeks to appeal the district court’s

disposition of the bankruptcy court’s September 2, 1997, order of

non-dischargeability, we affirm on the reasoning of the district

court.   See Bast v. Cox, No. CA-97-3988-PJM (D. Md. Mar. 27, 1998).

To the extent that he seeks to appeal the denial of his motion to

alter or amend judgment filed in the bankruptcy court, we find that

Bast has waived all issues attendant to this motion by failing to

raise them in his informal brief.     See Local Rule 34(b).   Accord-

ingly, we affirm the district court’s decision and deny Bast’s

motion for appointment of counsel.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                              AFFIRMED




                                  3